﻿Mr. President, I extend my congratulations to you and
to the people of the Czech Republic on your election. I
offer my very best wishes in all your work during the
coming session.
I would also like to thank my colleague, His
Excellency Mr. Han Seung-soo of the Republic of
Korea, our regional neighbour, for his leadership of the
General Assembly over the past year.
Also, may I congratulate the Government and the
people of the Swiss Confederation on their decision to
join the United Nations. They have long given very
distinguished support to the institutions of world peace,
and it will be good to work with them here.
At the same time, I would like to welcome the
coming membership of our neighbour, the Democratic
Republic of East Timor. In doing so I would like to thank
all the members of the United Nations Transitional
Administration in East Timor. We are very grateful for
their fine work there. I assure you that we will be doing
our best to consolidate those United Nations efforts for
peace in our region. It has been a pleasure working
with President Gusmão and his new Government. As
they plan their future development, we look forward to
continuing this work, not only bilaterally as friends and
neighbours, but also through the long-standing process
of consultation and cooperation we have established
within our regional association.
I mention this aspect of our regional work for a
specific reason. It is the main point I wish to make at
this time. The process I refer to has been at the heart of
the work of the Association of South-East Asian
Nations (ASEAN) since its founding well over 30 years
ago. It is not confined to our neighbours in South-East
Asia. It also involves dialogue partners from all over
the world as well as all the permanent members of the
Security Council. It now covers the whole spectrum of
cooperation: political, economic, functional and, since
the end of the cold war, all aspects of security
cooperation. In other words, it is a comprehensive
approach to modern regional and international affairs.
It comprises many layers of cooperation bound
together by one institution, the United Nations. An
enormous amount of work has gone into it. That is why
we place equally enormous value on it. We believe it
offers a secure way forward for every citizen we
represent.
I make this point for reasons that deeply concern
every one of our colleagues here. In the past year we
have been made brutally aware of one terrible fact. The
whole process of consultation and cooperation is now
threatened. The opportunities it presents to our people
are profoundly at risk. Like our fellow Members of this
Organization, we have had to accept a grim reality.
There is a dark side to the international life we share
today: to globalization, to development, to progress, to
knowledge and even to the beliefs we cherish, whether
they be religious, political or social.
We have been taken to this dark side. It is a
pitiless, bleak and miserable landscape. There is no
path through it along which nation-States can safely
proceed. It is, in that sense, a terrifying vision. In
South-East Asia we have responded to it as such. We


have deeply mourned the innocent victims of terrorism
in America, Africa, Europe and Asia. We have
condemned all who took those lives.
We are, however, trying to move beyond
condemnation. We have taken many immediate and
practical short-term measures. We have committed
ourselves to long-term action. We have had to do this.
Without security and stability, there is little chance for us
to implement the far-reaching programme of development
we have set for ourselves. So, in no way can we permit
those who engage in any form of terrorism to succeed.
By this, I mean any group that tries to drag our
affairs across to their dark side: not just extremists, no
matter what cause they claim to represent, but also
those who seek to corrupt international systems of
trade, commerce, and banking or who wilfully destroy
our environment or who trade in human misery. They
stand in the way of the deepest interests of the people
we represent here, the people for whom the United
Nations is the direct opposite of the dark vision of the
terrorist. It offers them a totally different side of world
affairs: one that rejoices in the diversity of peoples,
cultures and beliefs; one that at all times seeks the
consensus that comes out of dialogue and negotiation;
and one where informed direction is given to the great
changes that are sweeping through all societies — in other
words, the bright side of international affairs lit by a
beacon of hope. That is how we see this Organization.
We want our regional efforts to help fuel this
beacon. We want them to complement the work of the
United Nations.
So, put simply, we see only one permanent
agenda item here: How can the world body give hope
and purpose to the lives of every family in every
community in each of its 190 Member nations?
That is why we strongly support the efforts being
made by the Secretary-General to express our purpose
in that way, not in the language of confrontation that
was heard throughout the last century or in the
appalling vocabulary of terrorism, but in the human
terms offered at the Millennium Summit.
In short, our hopes include an end to historical
injustices, especially those which our brothers in
Palestine continue to suffer, and a determined effort to
help communities earn a good living in a responsible
manner. Those were the basic hopes I believe we all
had at the turn of the century. We do not wish to see
them set aside. So we appeal to all our fellow Members
to make sure they are not forgotten. We urge everyone
to use the mechanisms we have here to that end.
Whenever there are grave threats to international
peace, we are confident that the members of the
Security Council will guide us well. We acknowledge
the vital role they have in ensuring that international
principles are upheld by every Member. In this, they
have our full support, and we will contribute to their
work in whatever way we can.
But the Council is still only one part of the work
of the United Nations. There are many other tasks:
above all, the peaceful work that binds all our layers of
cooperation together.
We do not wish to see the Organization's
attention directed solely towards the dark side of
international life. Building a secure framework for
international cooperation involves a long, consistent
and comprehensive process. Like any process, it has to
be constantly refined. We accept this. We do not feel,
however, that the events of the past year mean that it has
to be abandoned and redesigned. In saying this, I believe
we share the deepest hopes of all developing nations.







